DETAILED ACTION
Claims 1-9, 11-23 are pending. Claims 8, 9, 11, 14, 16 are amended. Claim 10 is cancelled.  Claims 1-7, 17-22 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 4, 2021.  As directed by the amendment: claims 8, 9, 11, 14, 16 have been amended, claim 10 has been cancelled, and claim 23 has been added.  Thus, claims 1-9, 11-23 are presently pending in this application.  Claims 1-7, 17-22 are withdrawn from consideration.
Applicant’s amendment to the drawings has overcome the drawing objections. 
Applicant’s amendment to the specification has overcome the specification objections.
Applicant’s amendment to the claims has overcome most of the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) rejections, however 35 USC §103 rejections are made as detailed below.
Response to Arguments
Applicant's arguments filed August 3, 2021 have been fully considered but they are not persuasive.
With respect to claim 16, the examiner partially disagrees.  The examiner agrees that “the pile locations” includes antecedent basis due to there being multiple pile 
Applicant argues that the needles are not “individually selectable for carrying out a stitch”.  The examiner respectfully disagrees.  The claim language does not state that each needle needs to be movable with respect to each other or individually movable or reciprocal with respect to another.  Rather, the claim utilizes the broad term of “individually selectable”.  As stated in the Non-Final Rejection of June 17, 2021 the needles are individually selectable in that a user can select whether to put a yarn in the needle.
Applicant argues that Hall is silent regarding the collection of yarns as a pile location or a line.  The examiner respectfully disagrees.  Hall describes that the Figs. 6A-6D depict various shift or stepping patterns (para. 0035).  Hall also describes that “as the needle bar is shifted, the backing material also is generally fed through the tufting machine” (para. 0035) and further describes various controls of the feed in para. 0042 where the feed is generally set at a desired distance per stitch.  Furthermore, even if the needles adjacent the intended pixel are not at the same height as the intended pixel, the non-appearing yarns are still tufted (pulled low, para. 0010), such that a pile still exists, even if it is lower than adjacent piles.  

The specification does not state that a repeat means that the exact type of yarn sequence is repeated, but rather a yarn threading repeat is described as “the number of needles within each group and the number of differently colored yarns associated with the needles, respectively, define a repeat of the yarn threading (page 1, lines 16-18).  For example, the number of different properties, for example color, is the same in each repeat.  This therefore is interpreted as requiring each repeat to have two of the same color.  That does not mean that the color that is doubled in each repeat must be the same color.  
Furthermore, although not utilized in this rejection, a tufting machine with a layout of “ABCABC” or “ABAB” would read on the claims as filed as the number of different yarns would be less than the number of needles.  In the case of “ABAB” the number of needles would be four, and at least two of the needles would have yarns of the same property (either color “A” or color “B”).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites “a pile location” in lines 2 and 4.  Claim 16 depends from claim 8 which recites “each intersection of the rows of pile and the lines of piles defining a pile location”.  In the recitation in claim 16 is unclear if the intention is to refer back to the “a pile location” in claim 8, or to generally one of “the pile locations” formed at the various intersections.  
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11-16, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20090260554) in view of Frost et al. (US 20140283724).
Regarding claim 8, Hall describes a method of tufting a fabric, by using a tufting machine (tufting machine 10) having a needle bar (needle bar 35) shiftable in a needle bar longitudinal direction (direction of arrows 41, 41’, see Fig. 2A, para. 0033), a plurality of needles (needles 36) being provided on the needle bar (35) following each other in the needle bar longitudinal direction (see Fig. 2C), each needle (36) being individually selectable (each needle can include or not include yarn) for carrying out a stitch and thereby generating a pile on a backing fabric movable in a working direction (direction 33, see Fig. 2C, para. 0029) of the tufting machine, the method comprising generating a plurality of rows of piles extending substantially in the working direction and lines of piles extending substantially in the needle bar longitudinal direction and substantially perpendicular with respect to the working direction (see annotated Fig. 6C), each intersection of the rows of piles and the lines of piles defining a pile location where a pile is or can be generated on the backing fabric (see annotated Fig. 6C, furthermore, this claim does not require a pile to be located at this location but rather “can be generated”, any location on a backing material can include a pile), wherein, at at least one pile location, at least two piles are generated by different needles (piles generated by needles carrying different yarns, for example a color D and a color C at the first pile location).  
Hall does not explicitly describe, a yarn threading that, on the needle bar, groups of the needles following each other in the needle bar longitudinal direction and comprising a predetermined number of needles are generated, the needles of each 
In related art, Frost depicts a yarn threading (ABCDA, BCDAB, states that the machine includes 1200 needles so the pattern would repeat beyond ABCDABCD depicted in Fig. 5A, para. 0062, second figure below), including a predetermined number of needles (five), the needles of each group having yarns of different properties therethrough (groups have yarns with different colors), having the same yarn threading for defining a yarn threading repeat (each group has the same number of repeated colors) the number of yarns of different properties (A-D, see Fig. 5A) associated with each group being less than the number of needles within each group (there are five needles, but only four colors), such that, within each group, at least two needles have yarns of the same property threaded there through (two needles have the red colored yarn in one group, in the other two have green).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the needle configuration of Hall to include additional needles as depicted in Frost so that a greater width of fabric could be tufted.  That is, more needles that just the five disclosed in Hall would be utilized to form a tufted material. 

    PNG
    media_image1.png
    509
    856
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    296
    443
    media_image2.png
    Greyscale

Regarding claim 9, the method of Hall as modified includes wherein, during generating the piles of one line of piles, the backing fabric is not moved in the working direction (tufting machine can be controlled to hold the backing material in place for determined number of stitches, para. 0042, Hall).

Regarding claim 12, Hall describes wherein the yarn threaded through the first needle and the yarn threaded through the second needle have the same property (are both yarn and therefore are formed of twisted or spun fibers). 
Regarding claim 13, the method of Hall includes wherein the yarn threaded through the first needle (yarn D) and the yarn threaded through the second needle (yarn B) have different properties (are different colors).
Regarding claim 14, the method of Hall as modified includes wherein, in association with at least a part of the rows of piles, the first needle (needle of D, Hall) and the second needle (needle of B, Hall) are associated with a same group (are in the same group of needles, Hall), and/or wherein, in association with at least a part of the rows of piles, the first needle and the second needle are associated with different groups.  

Regarding claim 16, the method of Hall as modified includes wherein, in association with the least a part of the pile locations (first pile location), two piles (C and D) are generated at a pile location (first pile location), and/or wherein, in association with at least a part of the pile locations, one pile is generated at a pile location, and/or wherein, in association with at least a part of the pile locations, no pile is generated.
Regarding claim 23, the method of Hall as modified includes wherein, after this line of piles has been generated, the backing fabric is moved in the working direction by a distance corresponding to a distance between two lines of piles immediately adjacent to each other in the working direction (the stitches can incrementally be inserted and the backing material incrementally moved at various speeds depending on the desired stitch rate, para. 0042, the distance “corresponds” to the distance between piles inasmuch as claimed).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/PATRICK J. LYNCH/Examiner, Art Unit 3732 

/ALISSA L HOEY/Primary Examiner, Art Unit 3732